Proceeding pursuant to CPLR article 78, inter alia, to review a determina*594tion of the New York City Housing Authority, which, after a hearing, dismissed petitioner from the authority’s police force. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The finding of guilt on two of the charges preferred against petitioner is supported by substantial evidence in the record. In the light of petitioner’s prior employment history with the authority, the penalty of dismissal from the police force is not shocking to one’s sense of fairness. Cohalan, Acting P. J., Hawkins, Suozzi and Mollen, JJ., concur.